



COURT OF APPEAL FOR ONTARIO

CITATION: DBDC Spadina Ltd. v. Walton, 2015 ONCA 710

DATE: 20151022

DOCKET: C59822

Gillese, Lauwers and Benotto JJ.A.

BETWEEN

DBDC Spadina Ltd. and
    those corporations listed on Schedule A hereto

Applicants (Respondents)

and

Norma Walton, Ronauld Walton, The Rose &
    Thistle Group Ltd. and Eglinton Castle Inc.

Respondents (Respondents)

and

Those corporations listed on Schedule B hereto,
    to be bound by the result

and

Christine DeJong,
    Michael DeJong, Christine DeJong Medical Professional Corporation, C2M2S Holding
    Corp. and DeJong Homes Inc.

Appellants

Rosemary A. Fisher, for the appellants Christine DeJong,
    Michael DeJong, Christine DeJong Medical Professional Corporation, C2M2S
    Holding Corp. and DeJong Homes Inc.

Peter H. Griffin and Danielle Glatt, for the respondents
    DBDC Spadina Ltd. and those corporations listed on Schedule A hereto

Mark Dunn, for Schonfeld Inc., Manager and Inspector

Heard: September 10, 2015

On appeal from the judgment of Justice David M. Brown of
    the Superior Court of Justice, dated August 12, 2014, with reasons reported at
    2014 ONSC 4644.

COSTS ENDORSEMENT

[1]

By endorsement dated September 17, 2015, this court dismissed the
    appellants appeal and indicated that if the parties could not agree on costs,
    they were to file written submissions within 10 days of the date of release of
    the endorsement.

[2]

We have now received and reviewed the parties written costs
    submissions.

[3]

The respondents were fully successful on the appeal and we are satisfied
    that costs should follow the event, on a partial indemnity basis.

[4]

In light of the overlap of issues with the companion appeal,
DBDC
    Spadina Ltd. v. Walton
, 2015 ONCA 624, we are of the view that costs of this
    appeal fixed in the sum of $10,000, all inclusive, in favour of the respondents,
    is fair and responsible. So ordered.

E.E. Gillese J.A.

P.
    Lauwers J.A.

M.L.
    Benotto J.A.


Schedule A Companies

1.

Dr. Bernstein Diet Clinics Ltd.

2.

2272551 Ontario Limited

3.

DBDC Investments Atlantic Ltd.

4.

DBDC Investment Pape Ltd.

5.

DBDC Investments Highway 7 Ltd.

6.

DBDC Investments Trent Ltd.

7.

DBDC Investments St. Clair Ltd.

8.

DBDC Investments Tisdale Ltd.

9.

DBDC Investments Leslie Ltd.

10.

DBDC Investments Lesliebrook Ltd.

11.

DBDC Fraser Properties Ltd.

12.

DBDC Fraser Lands Ltd.

13.

DBDC Queens Corner Inc.

14.

DBDC Queens Plate Holdings Inc.

15.

DBDC Dupont Developments Ltd.

16.

DBDC Red Door Developments Inc.

17.

DBDC Red Door Lands Inc.

18.

DBDC Global Mills Ltd.

19.

DBDC Donalda Developments Ltd.

20.

DBDC Salmon River Properties Ltd.

21.

DBDC Cityview Industrial Ltd.

22.

DBDC Weston Lands Ltd.

23.

DBDC Double Rose Developments Ltd.

24.

DBDC Skyway Holdings Ltd.

25.

DBDC West Mall Holdings Ltd.

26.

DBDC Royal Gate Holdings Ltd.

27.

DBDC Dewhurst Developments Ltd.

28.

DBDC Eddystone Place Ltd.

29.

DBDC Richmond Row Holdings Ltd.


Schedule B Companies

1.

Twin Dragons Corporation

2.

Bannockburn Lands Inc. / Skyline  1185 Eglinton Avenue Inc.

3.

Wynford Professional Centre Ltd.

4.

Liberty Village Properties Inc.

5.

Liberty Village Lands Inc.

6.

Riverdale Mansion Ltd.

7.

Royal Agincourt Corp.

8.

Hidden Gem Development Inc.

9.

Ascalon Lands Ltd.

10.

Tisdale Mews Inc.

11.

Lesliebrook Holdings Ltd.

12.

Lesliebrook Lands Ltd.

13.

Fraser Properties Corp.

14.

Fraser Lands Ltd.

15.

Queens Corner Corp.

16.

Northern Dancer Lands Ltd.

17.

Dupont Developments Ltd.

18.

Red Door Developments Inc. and Red Door Lands Ltd.

19.

Global Mills Inc.

20.

Donalda Developments Ltd.

21.

Salmon River Properties Ltd.

22.

Cityview Industrial Ltd.

23.

Weston Lands Ltd.

24.

Double Rose Developments Ltd.

25.

Skyway Holdings Ltd.

26.

West Mall Holdings Ltd.

27.

Royal Gate Holdings Ltd.

28.

Dewhurst Developments Ltd.

29.

Eddystone Place Inc.

30.

Richmond Row Holdings Ltd.

31.

El-Ad Limited

32.

165 Bathurst Inc.


